In an action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Kings County, dated May 28, 1962, which granted defendant Lo Monaco’s motion for discovery and inspection of the business records of a corporation, Moledsky Transportation Corporation, which is not a party to the action. Order affirmed, with $10 costs and disbursements. The discovery and inspection shall proceed on 10 days’ written notice or at such time and place as the parties may mutually agree by written stipulation. In his bill of particulars, plaintiff stated he was in business for himself. In his pretrial examination plaintiff stated that he was the owner of the trucking business (Moledsky Transportation Corporation) and that his books reflected his loss of earnings from the accident in question. It is because of these admissions that we conclude that these books, for purposes of discovery and inspection, should be considered as plaintiff’s, even though technically they are in the name of his corporation. The statutory and case rule, that discovery and inspection are available only as against parties to the action (Civ. Prae. Act, § 324; CPLR, rule 3120; Golding v. Golddng, 7 A D 2d 1027), therefore remains unaffected. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.